NUMBER 13-11-00306-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


    IN RE: UNITED BIOLOGICS, LLC D/B/A UNITED ALLERGY LABS


                          On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

       Relator, United Biologics, LLC d/b/a United Allergy Labs, filed a petition for writ of

mandamus in the above cause on May 16, 2011, seeking to compel the trial court to

transfer venue from Hidalgo County to Bexar County.                   The Court requested and

received a response to the petition for writ of mandamus and a supplemental record

from the real party in interest, Mario A. Echavarria, M.D., P.A.

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Ordinarily, mandamus relief lies when the trial court has abused its discretion and

a party has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it

clearly fails to correctly analyze or apply the law. See In re Cerberus Capital Mgmt.,

L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding).

       Mandatory venue provisions may be enforced by mandamus.               See TEX. CIV.

PRAC. & REM. CODE ANN. § 15.0642 (West 2002). Where a party seeks to enforce a

mandatory venue provision under chapter 15 of the Texas Civil Practices and Remedies

Code, a party is required only to show that the trial court abused its discretion by failing

to transfer the case and is not required to prove that it lacks an adequate appellate

remedy. In re Tex. Dept. of Transp., 218 S.W.3d 74, 76 (Tex. 2007) (orig. proceeding).

In mandatory venue mandamus actions, we look only to whether the trial court clearly

abused its discretion in ruling upon the motion. In re Applied Chem. Magnesias Corp.,

206 S.W.3d 114, 117 (Tex. 2006) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not shown itself

entitled to the relief sought. See In re Cont’l Airlines, 988 S.W.2d 733, 736 (Tex. 1998)

(orig. proceeding); In re Adan Volpe Props., 306 S.W.3d 369, 375 (Tex. App.–Corpus

Christi 2010); O'Quinn v. Hall, 77 S.W.3d 452, 456 (Tex. App–Corpus Christi 2002, orig.




                                                2
proceeding). Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).



                                                               PER CURIAM

Delivered and filed this
8th day of June, 2011.




                                           3